DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 9/20/2021. Claims 1-23 are pending and have been examined.
Response to Amendments and Arguments
2.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “a change of setting to source code, which is written in a programming language ..” In response, the examiner respectfully disagrees after further checking the cited references. 
Note that SATOMURA teaches: [0032] “a voice recognition program <read on source code and programming language, as well as the corresponding machine code> which causes a computer to perform processing of determining a control content of a control object on the basis of a recognition result of an input voice” and [0055] “These processes are performed by executing a program previously implemented in the memory ..” SATOMURA also teaches: [0064] “The term “class” corresponds to a sort according to the category to be recognized, and more specifically corresponds to the domain or task described above. For example, if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change,” the categorized text is (setup) in all cases.”
Claim Rejections - 35 USC § 103
3.	Claims 1, 3, 9-13, 15, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bringert, et al. (US 20130085761; hereinafter BRINGERT) in view of Satomura (US 20080177541; hereinafter SATOMURA).   
claim 1, BRINGERT (Title: Voice Control For Asynchronous Notifications) discloses “An information processing device comprising: a control unit that, when a request for [a change of setting to source code, which is written in a programming language ] is made by a user through a conversational user interface, controls notification of [ setting information of a program portion of the source code ] to which the change of setting is to be made; and a change unit that changes the program portion in accordance with the request for the change of setting (BRINGERT, [0005], A voice input is received <read on ‘request’ and ‘conversational user interface’> during the listening mode. An input text is obtained based on speech recognition performed upon the voice input. A command is detected in the input text. An output text is generated <read on ‘notification’> in response to detecting the command in the input text .. The computing device provides a voice output that identifies at least the particular application <read on ‘a program’>. The voice output is generated from the output text via speech synthesis).” 
BRINGERT does not expressly disclose “a change of setting to source code, which is written in a programming language .. setting information of a program portion of the source code ..” However, this feature is taught by SATOMURA (Title: Voice recognition device, voice recognition method, and voice recognition program). 
In the same field of endeavor, SATOMURA teaches: [0032] “a voice recognition program <read on source code and programming language, as well as the corresponding machine code> which causes a computer to perform processing of determining a control content of a control object on the basis of a recognition result of an input voice” and [0055] “These processes are performed by executing a program previously implemented in the memory ..” SATOMURA also teaches: [0064] “The term “class” corresponds to a sort according to the category to be recognized, and more if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change,” the categorized text is (setup) in all cases.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SATOMURA in the system taught by BRINGERT to provide a ready mechanism for changing settings for any application program.
As per Claim 3 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein the program portion provides a program for controlling a device, and the device operates according to whether or not the change of setting is possible (SATOMURA, [0064], if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change” .. <read on ‘program for controlling a device’><the limitation ‘the device operates according to whether or not the change of setting is possible’ makes no sense – if any change is not possible for a device, of course the device cannot operate following that change>).” 
As per Claim 9 (dependent on claim 3), BRINGERT in view of SATOMURA further discloses “wherein when it is not possible for the device to perform a content of the change of setting, the control unit further controls notification of there being no possibility for the device to perform the content of the change of setting (BRINGERT, [0005], An output text is generated <read on a ready mechanism to output a notification for any condition per system design choice>).”   
As per Claim 10 (dependent on claim 3), BRINGERT in view of SATOMURA further discloses “wherein the control unit further controls notification of a function which is capable of being performed using the device (BRINGERT, [0005], An output text is generated <read on a ready mechanism to output a notification for any information or status of any function per system design choice>).”   
As per Claim 11 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein the control unit further controls notification of setting information of the program portion in which a change in accordance with the request for the change of setting has been reflected (BRINGERT, [0005], An output text is generated <read on a ready mechanism to output a notification for any information or status of any setting change per system design choice>).”   
As per Claim 12 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein the control unit further controls notification of candidates of processing corresponding to a content of the change of setting (BRINGERT, [0005], An input text <read on ‘content’> is obtained based on speech recognition performed upon the voice input. A command is detected in the input text. An output text is generated <read on a ready mechanism to output a notification for any information per system design choice> in response to detecting the command in the input text .. The computing device provides a voice output that identifies at least the particular application <read on ‘candidate of processing’>).” 
As per Claim 13 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein the control unit further controls notification of candidates for the program portion in which a change in accordance with the request for the change of setting has been reflected (BRINGERT, [0005], An output text is generated <read on a ready mechanism to output a notification for any information per system design choice>. Also see Claims 3 and 12).”   
Claim 15 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein a content of the change of setting is a character string describing processing, and provided by a - 78 -character string written using the programming language (SATOMURA, [0064], if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change” .. <read on ‘character string describing processing and written using a programming language’>).” 
As per Claim 20 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein when a program portion to which the change of setting is to be made is not identifiable, the control unit further controls notification of a question to for obtaining information from a user for identifying the program portion to which the change of setting is to be made (SATOMURA, [0064], if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change”; BRINGERT, [0020], Notification application 128 enables access to these notifications via voice commands, and to provide responses to the notifications in any media type selected by the user. Notification application 128 is configured to respond to voice commands received from the user; [0005], An output text is generated <read on a ready mechanism to output a notification under any condition per system design choice>).”     
As per Claim 21 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “ wherein when a content of the program portion in which a change in accordance with the request for the change of setting has been reflected is inconsistent with a content of another program portion which is already set, the control unit further controls execution of alert processing (SATOMURA, [0064], if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change”; BRINGERT, [0013], voice inputs from a user of the mobile device, voice outputs provided by the computing device, and corresponding actions .”     
Claim 22 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
4.	Claims 2, 4-8, 16-17, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over BRINGERT in view of SATOMURA, and further in view of Capper, et al. (US 20160352658; hereinafter CAPPER).
As per claim 2, BRINGERT discloses “An information processing device comprising: a control unit that, when a request for [ a change of setting to source code, which is written in a programming language ] is made by a user through a conversational user interface, controls display of [ a graphic ] representing a program portion of the source code to which the change of setting is to be made, the display being a notification of [ setting information of the program portion ] (BRINGERT, [0005], A voice input is received <read on ‘request’ and ‘conversational user interface’> during the listening mode. An input text is obtained based on speech recognition performed upon the voice input. A command is detected in the input text. An output text is generated in response to detecting the command in the input text .. The computing device provides a voice output that identifies at least the particular application <read on ‘a program’>. The voice output is generated from the output text via speech synthesis; [0025], In addition to or instead of a spoken output, the answer, default instruction, or query may be provided on display 110 <read on a ready mechanism to display any information or application>).”  
a change of setting to source code, which is written in a programming language .. setting information of a program portion ..” However, this feature is taught by SATOMURA (Title: Voice recognition device, voice recognition method, and voice recognition program). 
In the same field of endeavor, SATOMURA teaches: [0032] “a voice recognition program <read on source code and programming language, as well as the corresponding machine code> which causes a computer to perform processing of determining a control content of a control object on the basis of a recognition result of an input voice” and [0055] “These processes are performed by executing a program previously implemented in the memory ..” SATOMURA also teaches: [0064] “The term “class” corresponds to a sort according to the category to be recognized, and more specifically corresponds to the domain or task described above. For example, if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change,” the categorized text is (setup) in all cases.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SATOMURA in the system taught by BRINGERT to provide a ready mechanism for changing settings for any application program.
BRINGERT in view of SATOMURA does not expressly disclose “a graphic ..” However, this feature is taught by CAPPER (Title: Chatbots). 
In the same field of endeavor, CAPPER teaches: [0150] “when a user creates a new chatbot .. This allows the chatbot to be customised according to the branding and image a user wishes to project.”

As per Claim 4 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein the program portion provides a program for controlling a device, and the control unit further controls display of [ an image which represents a chatbot ] associated with the device in the conversational user interface (BRINGERT, [0005], A voice input is received .. An output text is generated in response <read on ‘conversational user interface’>; SATOMURA, [0064], if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change” .. <read on ‘program for controlling a device’>; [0048], The display .. displays an image or other information on a front window of the vehicle 10, a display which is integrally provided in a meter which displays the running condition such as a vehicle speed of the vehicle 10, or a display provided in the navigation system).”
BRINGERT in view of SATOMURA does not expressly disclose “an image which represents a chatbot ..” However, this feature is taught by CAPPER (Title: Chatbots). 
In the same field of endeavor, CAPPER teaches: [0150] “when a user creates a new chatbot, it may be the result of combining the base personality with the content and knowledge they explicitly created themselves. Any number of base personalities can be created and chosen from. This allows the chatbot to be customised according to the branding and image a user wishes to project.”

As per Claim 5 (dependent on claim 4), BRINGERT in view of SATOMURA and CAPPER further discloses “wherein when a request for the change of setting is made in exchange of messages between the chatbot and the user in the conversational user interface, the control unit controls notification of setting information of the program portion to which the change of setting is to be made (CAPPER, [0115], the system (100) comprises a chatbot server (110) and database (130) in communication with a plurality of users (160) .. The users (160) are chatbot owners who create and manage chatbots using a chatflow application (114) provided by the chatbot server (110); BRINGERT, [0005], An output text is generated <read on ‘notification’> in response to detecting the command in the input text .. The computing device provides a voice output that identifies at least the particular application <read on ‘a program’>).”  
As per Claim 6 (dependent on claim 4), BRINGERT in view of SATOMURA and CAPPER further discloses “wherein when part of the program in an operable unit is completed, the control unit further controls notification of completion of the part of the program (BRINGERT, [0005], An output text is generated <read on a ready mechanism to output a notification for any information under any condition per system design choice>).”  
As per Claim 7 (dependent on claim 6), BRINGERT in view of SATOMURA and CAPPER further discloses “wherein the control unit further represents an operation implemented by the part of the program, using an - 76 -image (CAPPER, [0115], the system (100) comprises a chatbot server (110) and database (130) in communication with a plurality of users; [0150], This allows the chatbot to be customised according to the branding and image a user wishes to project <The limitation ‘represents an operation implemented by the part of the program, using an - 76 –image’ can be broadly interpreted>).”  
As per Claim 8 (dependent on claim 4), BRINGERT in view of SATOMURA and CAPPER further discloses “wherein when a function is added by the program, the control unit further represents the function using an image (CAPPER, [0128], add, delete and update settings relating to the performance of the chatbot <read on a ready mechanism adding any function>; [0150], This allows the chatbot to be customised according to the branding and image a user wishes to project; [0249], HTTP API allows easy integration of the chat functionality provided by the chatbot server).”
As per Claim 16 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein a content of the change of setting is provided by [ a graphic associated with processing ] (SATOMURA, [0064], if the recognized text is “Setup change,” “Make setup change,” “Change setup,” or “Setting change” .. <read on ‘…..’>).”
BRINGERT in view of SATOMURA does not expressly disclose “a graphic associated with processing.” However, this feature is taught by CAPPER (Title: Chatbots).
In the same field of endeavor, CAPPER teaches: [0190] “to create graphical reports of information about interactions with the chatbot ..” and [0206] “some correspondents may prefer information delivered graphically rather than verbally ..”

As per Claim 17 (dependent on claim 16), BRINGERT in view of SATOMURA and CAPPER further discloses “wherein the control unit further controls display of candidates for the graphic (CAPPER, [0190], to create graphical reports of information about interactions with the chatbot; [0206], some correspondents may prefer information delivered graphically rather than verbally; SATOMURA, [0048], The display .. displays an image or other information).”
As per Claim 19 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “[ wherein a change in accordance with the request for the change of setting includes at least one of addition of processing to the program portion and deletion of processing from the program portion ].” 
 BRINGERT in view of SATOMURA does not expressly disclose “wherein a change in accordance with the request for the change of setting includes at least one of addition of processing to the program portion and deletion of processing from the program portion.” However, this feature is taught by CAPPER (Title: Chatbots). 
In the same field of endeavor, CAPPER teaches: [0128] “add, delete and update settings relating to the performance of the chatbot” which reads on a ready mechanism adding or deleting any processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of CAPPER in the 
Claim 23 (similar in scope to claim 2) is rejected under the same rationale as applied above for claim 2. 
5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BRINGERT in view of SATOMURA, and further in view of McKeeman, et al. (US 5182806; hereinafter McKeeman).
As per Claim 14 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein after a change in accordance with the request for the change of setting reflects in the program portion, the control unit further [ compiles the program portion in which the change has been reflected ].”   
BRINGERT in view of SATOMURA does not expressly disclose “compiles the program portion in which the change has been reflected ..” However, this feature is taught by McKeeman (Title: Incremental compiler for source-code development system). 
In the same field of endeavor, McKeeman teaches: [Abstract] “The compiler operates on an incremental basis, line-by-line, so if only one line is changed in an edit session, then only that line need be recompiled if no other code is affected.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McKeeman in the system taught by BRINGERT and SATOMURA to enable incremental compilation to reduce computation load for any application program changes.
18 is rejected under 35 U.S.C. 103 as being unpatentable over BRINGERT in view of SATOMURA, and further in view of Bavishi, et al. (US 20160092266; hereinafter BAVISHI).
As per Claim 18 (dependent on claim 1), BRINGERT in view of SATOMURA further discloses “wherein in accordance with a transmission command of the program portion, the control unit further controls [ transmission of the program portion to an account different from an account which has issued the transmission command ].”
BRINGERT in view of SATOMURA does not expressly disclose “transmission of the program portion to an account different from an account which has issued the transmission command ..” However, this feature is taught by BAVISHI (Title: Dynamic relocation of applications in a cloud application service model). 
In the same field of endeavor, BAVISHI teaches: [0099] “Once applications have been identified for transfer, the next step is to identify possible destinations for those applications .. determine eligible destination VM for applications identified for transfer .. an empty migrate app list 950 is created. This list 950 will contain applications eligible for migration from one VM to another VM, and will store the following items for each entry: (i) an application 952; (ii) the application's current VM 954; (iii) the application's next VM 956; and/or (iv) a migrate resources list 958. Processing proceeds to step S912, where an empty VM resource info list 960 is created to store incremental VM resource information.” The citation teaches a ready mechanism for transferring program portions between any accounts under any condition per system design choices.

Conclusion
7.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/FENG-TZER TZENG/		12/28/2021Primary Examiner, Art Unit 2659